I115th CONGRESS1st SessionH. R. 614IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mr. Meehan (for himself, Mr. Tiberi, Mr. Barletta, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require each owner of a dwelling unit assisted under the section 8 rental assistance voucher program to remain current with respect to local property and school taxes and to authorize a public housing agency to use such rental assistance amounts to pay such tax debt of such an owner, and for other purposes. 
1.Short titleThis Act may be cited as the Protect Our Schools from Tax Delinquents Act of 2017. 2.Obligation for owners of assisted units to remain current on local property and school taxes (a)In generalSubsection (o) of section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following new paragraph: 
 
(21)Obligation for owners To remain current on local property and school taxes 
(A)ObligationEach housing assistance payments contract entered into by a public housing agency and the owner of a dwelling unit shall provide that the owner of the dwelling unit assisted under the contract shall pay, on a timely basis, all covered taxes validly assessed against the property in which such dwelling unit is located. (B)Authority to provide for use of assistance amounts to pay delinquent taxesA housing assistance payments contract entered into by a public housing agency and the owner of a dwelling unit may provide that, upon notification by a taxing authority that the owner of a dwelling unit assisted under this subsection is delinquent with respect to payment of any covered taxes assessed by such taxing authority against the property in which such dwelling unit is located and identification of the amount of such delinquency— 
(i)the public housing agency shall abate all of the assistance amounts under this subsection with respect to such property until the transfer of amounts pursuant to subparagraph (B) is completed; and (ii)the agency shall transfer to such taxing authority, on a monthly basis, an amount equal to the monthly assistance amounts under this subsection with respect to such dwelling unit (or such lesser amount as may be agreed to by the agency and such authority) until the delinquency identified in such notification is eliminated (or for such shorter period, as may be agreed to by the agency and such authority). 
(C)Requirements and proceduresThe Secretary shall establish such requirements as may be necessary to implement the requirements of subparagraphs (A) and (B), including, with respect to subparagraph (B), such requirements regarding any notification and transfer of amounts as may be necessary to ensure that amounts are not so transferred except for actual and confirmed taxes assessed to and owed by an owner of a dwelling unit to ensure— (i)that no amounts are transferred in excess of the amount of such taxes owed; and 
(ii)the timely commencement and termination of such transfer. (D)Treatment of tenantsNothing in this paragraph may be construed to authorize, or establish any cause or grounds for, the termination of the tenancy of any tenant from any dwelling unit assisted under this subsection. 
(E)Database 
(i)In generalThe Secretary shall maintain a database of information regarding— (I)owners of dwelling units assisted under this subsection whose housing assistance payments contracts have been terminated for failure to comply with subparagraph (A); and 
(II)owners of such dwelling units with respect to whom assistance amounts have been abated and transferred to a taxing authority pursuant to subparagraph (B). (ii)ContentsSuch database shall include information that identifies the owner, the property for which such assistance was provided, the amount transferred, and the period over which such abatement and transfer occurred. 
(iii)Information from public housing agenciesThe Secretary shall require public housing agencies to submit information regarding the abatement and transfer of assistance amounts pursuant to subparagraph (B) sufficient for the Secretary to maintain such database. (F)DefinitionsFor purposes of this paragraph, the following definitions shall apply: 
(i)Covered taxesThe term covered taxes means any tax under the law of a State or any political subdivision of a State that is assessed upon real property or the revenue of which is dedicated for use only for schools or for costs of education. (ii)Taxing authorityThe term taxing authority means any State or political subdivision of a State, including any agency or authority thereof, having authority to assess and collect covered taxes.. 
(b)RegulationsThe Secretary of Housing and Urban Development shall issue any regulations necessary to carry out this Act. 